IN THE SUPREME COURT OF THE STATE OF DELAWARE


MELBOURNE MUNICIPAL FIREFIGHTERS’     §
PENSION TRUST FUND, derivatively on   §                         No. 444, 2016
behalf of QUALCOMM, INCORPORATED,     §
                                      §
    Plaintiff Below,                  §
    Appellant,                        §
                                      §                         Court Below: Court of
    v.                                §                         Chancery of the State of
                                      §                         Delaware
PAUL E. JACOBS, STEVEN M. MOLLENKOPF,§
BARBARA T. ALEXANDER, DONALD G.       §                         C.A. No. 10872-VCM
CRUICKSHANK, RAYMOND V. DITTAMORE, §
SUSAN HOCKFIELD, THOMAS W. HORTON, §
SHERRY LANSING, HARISH MANWANI,       §
DUANE A. NELLES, CLARK T. RANDT, JR., §
FRANCISCO ROS, JONATHAN J.            §
RUBINSTEIN, GENERAL BRENT             §
SCOWCROFT, and MARC I. STERN,         §
                                      §
    Defendants Below,                 §
    Appellee,                         §
                                      §
    and                               §
                                      §
QUALCOMM, INC.,                       §
                                      §
    Nominal Defendant Below,          §
    Appellee.                         §

                                     Submitted: March 1, 2017
                                     Decided:   March 3, 2017

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, Justices;
and SCOTT, Judge,* constituting the Court en Banc.


*
    Sitting by designation under Del. Const. art. IV, § 12.
                                       ORDER

       This 3rd day of March 2017, it appears to the Court that the judgment of the

Court of Chancery should be affirmed on the basis of and for the reasons assigned

in its memorandum opinion dated August 1, 2016.1

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                          BY THE COURT:
                                          /s/ Leo E. Strine, Jr.
                                          Chief Justice




1
 Melbourne Mun. Firefighters’ Pension Tr. Fund on Behalf of Qualcomm, Inc. v. Jacobs et al.,
2016 WL 4076369 (Del. Ch. Aug. 1, 2016).
                                             2